   Case 6:20-cv-00112-RSB-BKE Document 14 Filed 02/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


DANIEL ERIC COBBLE,

               Petitioner,                                 CIVIL ACTION NO.: 6:20-cv-112

       v.

GDC COMMISSIONER and
WARDEN TREVONZA BOBBITT,

               Respondents.


                                            ORDER

       After a careful and de novo review of the entire record, the Court concurs with the

Magistrate Judge’s January 7, 2021 Report and Recommendation, to which Petitioner filed

Objections, (doc. 13). The Court finds Petitioner’s Objections unavailing and OVERRULES

them. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 11), as the

opinion of the Court and DISMISSES Petitioner’s 28 U.S.C. § 2241 petition without prejudice.

Petitioner is also not entitled to a Certificate of Appealability, rendering moot any request for in

forma pauperis status on appeal. The Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 5th day of February, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
